Exhibit 10.6

CHESAPEAKE LODGING TRUST

Trustee Compensation Policy

The non-officer trustees of Chesapeake Lodging Trust (the “Trust”) shall be paid
an annual retainer fee of $50,000, payable quarterly. In addition, the audit
committee chairman will be paid an additional annual retainer of $15,000, the
compensation committee chairman will be paid an additional annual retainer of
$10,000 and the nominating and corporate governance committee chairman will be
paid an additional annual retainer of $7,500, in each case payable quarterly in
cash. Thomas A. Natelli, the Chairman of the Board of Trustees of the Trust,
will be paid an additional annual retainer of $20,000. Although the Trust will
reimburse the trustees for reasonable out-of-pocket expenses incurred in
connection with performance of their duties as trustees, including, without
limitation, travel expenses in connection with their attendance at board and
committee meetings, the Trust will not pay any trustee a separate fee for
meetings attended. Furthermore, trustees will not receive any perquisites.

The non-officer trustees may elect to receive their annual retainers and chair
committee fees in whole or in part in the form of cash or immediately vested
common shares of beneficial interest of the Trust (“Common Shares”) based on the
closing market price of the Common Shares on the grant date.

Concurrently with the closing of the Trust’s initial public offering, the Trust
granted each of the non-officer trustees 1,000 Common Shares, except that
Mr. Natelli received a grant of 1,500 Common Shares in recognition of his
expanded responsibilities as Chairman of the Board of Trustees. In connection
with each annual meeting of shareholders, each of the Trust’s non-officer
trustees will receive an additional grant of restricted Common Shares. Vesting
for all subsequent grants, excluding the grants made at completion of the
offering, will occur on the date of the next annual meeting, with acceleration
upon termination due to death, disability or involuntary termination of service
as a result of a change in control. Dividends will be paid on the unvested
restricted shares when declared and paid on the Trust’s Common Shares generally.